DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s remarks and responses (Hereafter “Remarks”) filed 12/03/2021 to the non-Final Rejection Action of 09/09/2021.
EXAMINER’S AMENDMENT
3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment was presented below for addressing a formality in that the below canceled claims have been withdrawn. 
3.1. Please amended claims 11-12 and 22-35 as below:
11-12. (Canceled)
22-35. (Canceled)
Allowable Subject Matter
4. Claims 1-10 and 13-21 are allowed in which claims 1, and 13 are independent.
In view of a thorough search and examination of the present application and in light of the following:

Prior art searched and results reviewed; and 
An update search on prior art conducted in domains (EAST, PE2E, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents, Google Scholar, etc.); 
Claims 1-10 and 13-21 (renumbered to 1-19) are allowed. 
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
As described in the Specification and Remarks, the application is dedicated to formatting data in data stream in binary tree structure into data heap and tagging data as the data is added to the heap data structure, rather than afterwards, for efficient management data elements in the heap.
Further, the Application performs group tagging of data elements by looking into a match of a set of multiple target field tags of data elements.

In the Examiner's non-Final Office Actions of 09/09/2021, Claims 1-21 were rejected under U.S.C. 103 as being unpatentable over 
Dubois  et al.: "MACHINE TO MACHINE DATA AGGREGATOR", (United States Patent Application Publication US 20160179849 A1, filed December 22, 2014; and published June 23, 2016, hereafter “Dubois”), in view of
Chhabra  et al.: " ACCESS MANAGEMENT TAGS", (United States Patent Application Publication US 20200007455 A1, filed December 22, 2014; and published January 2, 2020, hereafter “Chhabra”).

With respect to the above rejections made to claims 1-21, the Applicant argued, in a response filed 12/03/2021 to the above non-final rejections, that 
”… Dubois does not teach the use of a data heap; in fact, Dubois does not define the structure of common data format storage 350 at all … 
Chhabra is cited in combination with Dubois, but Chhabra does not cure the deficiency of Dubois in this respect because Chhabra also does not teach the use of a data heap, much less the applicant's particular use of a heap data structure…
Chhabra does not teach this type of searching/matching. Therefore, if the   teaching of Chhabra is combined with the teaching of Dubois regarding tagging, the result still does not teach or suggest the searching for two different field tags in a data element and group tagging if both are found in the data element.”

In light of the solutions the Application designated to provide by scanning data after it arrives over a network and after it is tagged with individual tags, but before it is fully formatted, in order to look for a specific group of individual tags and group tag all such items of data that are found, the Examiner was persuaded that the Applicant’s above arguments is of merits and the Examiner was further persuaded 
“a. receiving a data stream at a controller, 
wherein the data stream comprises a plurality of data elements being directed into a data heap, 
wherein the data heap comprises a binary tree data structure comprising a plurality of nodes, 
in which a key value in a parent node within the data heap is always greater than or equal to the key value in a child node corresponding to the parent node, or always less than or equal to the key value in the child node corresponding to the parent node, and 
wherein at least one of the plurality of data elements comprise a first field tag and a second field tag;
b. before storing each data element in the data heap, applying a first group tagging application to each data element, 
wherein the first group tagging application searches for a match to both a first target field tag and a second target field tag;
c. if a match with the first target field tag and second target field tag is found, group tagging such element with a first group tag indicating that a match exists with both the first target field tag and the second target field tag, 
wherein the group tagging is performed before storing each data element in the data heap; and 
d. after applying the first group tagging application to the data stream, storing each element in the data stream at one of the plurality of nodes in the data heap.”. 
The subject matters above are also among the merits of allowable subject matter of the application. 

An update search on prior art in domains (EAST, PE2E, NPL-ACM, Google, Google Patents and Scholar, NPL-IEEE, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, Google Patents and Scholar, NPL-IEEE, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed or similarly disclosed in each of the independent claims 1, and 13. 



After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-10 and 13-21 (renumbered to 1-19) are allowed. 
Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
January 30, 2022